DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Claims 1-20 were originally pending in this application prior to the amendment dated 12/17/2021.
Claims 13-17 are now amended. No claims added or cancelled. Hence, claims 1-20 are currently pending in the instant application.

Response to Arguments
Applicant’s arguments (pg. 6 para 3), filed on 12/17/2021 with respect to the objections of claims 15 and 17 have been fully considered and are persuasive. The objections of claims 15 and 17 have been withdrawn. 
Applicant’s arguments (pg. 6 para 4), filed on 12/17/2021 with respect to the 112 rejections of claims 13 and 16 have been fully considered and are persuasive. The 112 (b) rejections of claims 13 and 16 have been withdrawn. 
Applicant’s arguments (see pg. 7 para 1), filed on 12/17/2021 with respect to claims 14 and 17-19 have been fully considered and are persuasive. The 103 rejection of claims of 14 and 17-19 has been withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 14 and 20, the closest prior art, Ryu et al. (US-20140130833-A1) teaches a dishwasher comprising: a main body (body 1); a washing tub (washing tub 2), and a set of spraying nozzles (lower 3a, upper 3c and middle 3b), while Lim et al. (KR20020020112A) teaches a spiral nozzle (7) with an injection port (see annotated Fig 7) installed in a washing tank to spray washing water (pg. 3 para 2), downstream of injection port is a guide to spirally guide water (annotated Fig 6, 7) and connecting the two is a single leg (see abstract, annotated Fig 6, 7).
Both Ryu et al. and Lim et al. neither teach nor fairly suggests that at least two legs extending between the injection port and the guide to connect the guide to the injection port, and configured so that the washing water flows between the at least two legs.
Therefore, claims 1, 14 and 20 are allowed because they are novel and unobvious over the prior art of record. Claims 2-13, 15-19 are in condition for allowance as they are dependent on base claims 1 and 14 respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PALLAVI CHITTA whose telephone number is (571)270-5314.  The examiner can normally be reached on 7:30 am- 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on (571) 272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 



/PALLAVI CHITTA Ph.D. /Examiner, Art Unit 1711


/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711